NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIFARAH C. McDANIEL,                            No.    16-56560

                Plaintiff-Appellant,            D.C. No. 2:12-cv-01112-MWF-
                                                PLA
 v.

JIM MATTIS, Secretary, Department of            MEMORANDUM*
Defense, Agency (DFAS),

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Tifarah C. McDaniel appeals pro se from the district court’s summary

judgment in her action alleging federal claims in connection with her employment.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Vasquez v.

County of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2004). We may affirm on any

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
basis supported by the record, Gordon v. Virtumundo, Inc., 575 F.3d 1040, 1047

(9th Cir. 2009), and we affirm.

      The district court properly granted summary judgment on McDaniel’s race

discrimination claim because McDaniel failed to raise a genuine dispute of

material fact as to whether she was performing according to her employer’s

expectations and that similarly situated employees outside her protected class were

treated more favorably, or whether her employer’s legitimate, non-discriminatory

reasons for terminating her employment were pretextual. See Vasquez, 349 F.3d at

640-41 (setting forth prima facie case of discrimination and burden shifting

requirements under Title VII).

      To the extent McDaniel alleged a hostile work environment claim, summary

judgment was proper because McDaniel failed to raise a genuine dispute of

material fact as to whether she was subjected to conduct that was severe or

pervasive enough to alter the conditions of her employment. See id. at 642 (to

demonstrate a hostile work environment, plaintiff must establish that the conduct

was sufficiently severe or pervasive to alter the conditions of employment and

create an abusive work environment).

      The district court properly granted summary judgment on McDaniel’s

                                         2                                     16-56560
disability discrimination claim because McDaniel failed to raise a genuine dispute

of material fact as to whether she had a disability as defined by the Rehabilitation

Act. See Walton v. U.S. Marshals Serv., 492 F.3d 998, 1005 (9th Cir. 2007) (a

disability discrimination claim requires that a plaintiff demonstrate that she “is a

person with a disability”; an individual who has “a physical or mental impairment

that substantially limits one or more of the [individual’s] major life activities”

qualifies as disabled).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                      16-56560